Citation Nr: 1453870	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service-connection for bilateral hearing loss and tinnitus.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT
 
1. The weight of the evidence is against a finding that bilateral hearing loss was manifested in active service and any current hearing loss is not otherwise related to such service.
 
2. The weight of the evidence is against a finding that tinnitus was manifested in active service and any current tinnitus is not otherwise related to such service.


CONCLUSIONS OF LAW
 
1. The criteria for service-connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 
2. The criteria for service-connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through notice letter dated in November 2009 that fully addressed all notice elements. The letter informed the Veteran of what evidence was required to substantiate his claims for bilateral hearing loss and tinnitus and of the Veteran's and VA's respective duties for obtaining evidence. The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. The Veteran has been afforded a VA examination in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c) (4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

 In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Id. at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

 In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

At the outset, it is noted that the Veteran was awarded the combat infantryman badge (CIB).  The RO has conceded exposure to acoustic trauma in service.  

A review of the service records finds that both the entrance and separation hearing examinations revealed hearing within normal limits for each ear.  Post service medical records do not reveal hearing loss or tinnitus within the first post-service year and, as such, service connection on a presumptive basis is not for application. 38 C.F.R. § 3.307, 3.309.  However, as bilateral hearing loss and tinnitus are considered to be chronic diseases, evidence of continuity of symptomatology in and of itself can serve as a basis for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a January 2010 VA examination, the Veteran reported exposure to high levels of noise in Vietnam due to explosions, weapons fire, and vehicle engine noise while working as a mechanic.  Audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
25
55
60
LEFT
15
25
30
55
50

Average pure tone thresholds, in decibels (dB), were 40 dB for both ears.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 96 percent in both ears.  

The audiologist noted bilateral hearing loss, which was also diagnosed by a fee based examiner in 2009.  The audiologist opined that the Veteran's hearing loss and tinnitus were not due to exposure to noise in service.  The rationale was that was both the entrance and separation hearing examinations revealed normal hearing in each ear.  In addition, there was no documented complaints of tinnitus during service.   Thus, she determined that there was no evidence to support the Veteran's claim.
 
At the January 2010 VA examination, the Veteran reported working for a few years  after service in a factory but the noise was "not really that loud."  He subsequently worked 21 years as a fireman, which could have exposed him to high levels of noise.  He also asserted that he had tinnitus for many years, although he could not point out the exact date of onset.  

While the Veteran did not specify an exact onset of his hearing loss or tinnitus, he never expressly contended to have experienced such symptoms since service.  According to the record, bilateral hearing loss and tinnitus were first shown in an April 2009 fee based hearing evaluation for hearing aids.  There was no evidence of record that the Veteran had sought treatment prior to that time. Therefore, neither the documented treatment records nor his own lay statements establish continuity of symptomatology as to either claimed disorder.  Thus, service connection is not warranted on this basis.

Finally, the weight of the evidence is against a finding that the current hearing loss and tinnitus are otherwise related to active service.  In this regard, the Veteran states that he was exposed to explosions, weapons fire, and engine noise while working as a mechanic in Vietnam. His DD Form-214 and service personnel records reflect service in Vietnam, and awarded of the CIB for his service.

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service records, demonstrate exposure to noise during service. 38 U.S.C.A. § 1154(a) (b). Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss and tinnitus are related to such in-service exposure.

Service treatment records are absent findings, complaints of, or treatment for bilateral hearing loss and tinnitus.  The February 1966 entrance and February 1969 separation hearing examinations revealed hearing within normal limits for each ear, and indicated no diagnosis or complaints of tinnitus.  Moreover, the Veteran denied hearing loss in a report of medical history completed at discharge.

In light of such evidence, the Board finds that bilateral hearing loss and tinnitus were not manifested during active service. 

At the VA audiological examination in January 2010, the examiner noted the Veteran's reported exposure to excessive noise during active military service but found that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma during military service; but more likely was due to his civilian noise exposure, effects of presbycusis, and or other etiology.  

The Board finds that the competent medical opinion weighs against the Veteran's claim.  The examiner's opinion was well reasoned and was made with a full understanding of the evidence of record.  As such, it is highly probative.  Moreover, no other competent evidence of record refutes this opinion.

The Board does not question the Veteran's assertion of noise exposure in service. However, the preponderance of the evidence weighs against a finding linking his current bilateral hearing loss and tinnitus to such noise exposure.  While the Veteran is competent to report symptoms observable to a layperson, e.g., ringing in the ears, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

 In sum, the preponderance of the evidence is against the claims and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


